The opinion of the court was delivered by
Mason, J.:
This action is brought under the declaratory judgment act (R. S. 60-3127) to determine whether a per diem allowance on the one hand of 15 cents for each pupil conveyed to school, or on the other of 15 cents for all the children of one family so conveyed, is intended by the statute providing that a school-district board in lieu of itself furnishing transportation for pupils living three or more miles from the school they attend, “shall allow, as compensation for the conveyance of pupils to and from the school to the parent or guardian of any pupils living three or more miles from the school attended, a sum not less than fifteen cents per day.” (R. S. 72-601.)
The plaintiff has six- children whom he regularly conveys to and from the school, the distance one way being over three miles. The district court held that he was entitled to a minimum allowance of ninety cents a day therefor. The school-district board appeals, in order to obtain a final ruling as to the effect of the statute quoted.
There is little in any decided case or in the history of the legislation to aid in arriving at the interpretation - of the statute. The language is ambiguous, and the court must give it effect according to what seems the weight of probability as to what the legislature intended. Obviously, the cost of conveying six children to school is *752not likely to be six times as much as that of conveying one of them, but it is equally obvious that carrying the additional children might, and presumably would, add something to the expense. Inasmuch as the statute provides no basis for establishing a rate in such a case as the present, somewhere between fifteen cents and ninety, we think it probable the legislature intended the minimum payment to be fifteen cents per capita rather than a single fare of that amount for the entire group.
The judgment is affirmed.